DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment and Response filed with the Office on 28 October 2021, regarding the Kim, et al. application.

Claims 1-3, 5-7, 9-19, 21, and 23-24 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9, 11-13, 15-19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Winger (US 2014/0246319 A1; hereinafter, “Winger”).

Regarding claim 19, Winger discloses a device for manipulating fluid droplets comprising:
a substrate having formed thereon or therein a plurality of separate electrodes (Fig. 3; [0055] 'bottom substrate 310 may include an arrangement of droplet operations electrodes'), wherein the substrate has a contact surface for receiving one or more fluid droplets (Fig. 3; [0056] 'One or more droplets 326 are provided in gap 314'), wherein the contact surface is hydrophilic ([0018] 'droplet operations may be further facilitated by the use of hydrophilic and/or hydrophobic regions on surfaces');
an immiscible fluid surrounding the one or more fluid droplets (Fig. 3; para [0093) 'The space around the droplets (i.e., the gap between the bottom and top substrates) may be filled with an immiscible inert fluid'), wherein one of the fluid droplets or the immiscible fluid contain a surfactant therein ([0053] 'a droplet comprising assay reagents and an ionic surfactant'); and
a power source configured to apply a voltage between two of the plurality of separate electrodes to manipulate the one or more fluid droplets ([0017] 'Electrodes of a droplet actuator are typically controlled by a controller or a processor'; [0093] 'varying the patterns of voltage activation; examples include merging, splitting, mixing, and dispensing of droplets.'), wherein manipulation comprises movement of the one or more fluid droplets on the contact surface or changing a shape of the one or more fluid droplets ([0018] 'transporting a droplet from one location to another in any direction').

Regarding claim 23, Winger further discloses wherein the substrate and electrodes are substantially transparent ([0017] 'one or both substrates may be fabricated using  . . . iridium tin oxide (ITO)-coated glass').

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Winger in view of a US Patent Application Publication to Fraden, et al. (US 2014/0295572 A1; hereinafter, “Fraden”).

Regarding claim 21, Winger further discloses wherein the contact surface is hydrophilic ([0018] 'droplet operations may be further facilitated by the use of hydrophilic and/or hydrophobic regions on surfaces') but does not disclose that the contact surface is naturally hydrophilic.
However, Fraden teaches channels of a device may be hydrophilic or hydrophobic in order to minimize the surface free energy at the interface between a material that flows within the channel and the walls of the channel. .. lf the formation of oil droplets in an aqueous fluid is desired, the walls of the channels can be made hydrophilic' ([0152]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art at the time of the filing of the present application to use a naturally hydrophilic surface in order to minimize surface free energy at the interface between the fluids and the surface.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Winger in view of a doctoral dissertation by W. C. Nelson (“EWOD microfluidic chips for applications: fundamentals of actuation, extensional rheometry, on-chip heating, and monolithic fabrication”, University of California, Los Angeles, 193 pages, 2011; hereinafter, “Nelson”).

Regarding claim 24, Winger does not disclose wherein the substrate and electrodes are formed in a silicon-on-insulator wafer. However, Winger discloses similar silicone and semiconductor substrates ([0017] 'semiconductor materials as the substrate').
Nelson discloses fundamentals of electrowetting-on-dielectric actuation, wherein is taught the use of a silicon-on-insulator (SOI) wafer for the fabrication of an EWOD chip (p. 130).
At the time of the filing of the present application, it would have been obvious to one ordinary skill in the art to have utilize the SOI wafer as taught by Nelson in the device disclosed by Winger as it allows simplifying the manufacture of a read-to-use chip for droplet actuations (Nelson, p. 130).

	Allowable Subject Matter
Claims 1-3, 5-7, and 9-18 are allowed.

The following is an examiner’s statement of reasons for allowance: Upon further search and consideration of the instant claims, it has been determined that the closest prior art reference to the claimed subject matter is a US Patent to Bartsch, et al. (US 8,940,147 B1; hereinafter, “Bartsch”).  Bartsch discloses platforms for digital microfluidics that may facilitate integration of microfluidic systems (Col. 1, lines 25-30), wherein is taught two spaced substrates into which a droplet was placed, along with immiscible fluid (Col. 1, line 65 – Col. 2, line 18).  Additionally, Bartsch teaches the droplet may contain a surfactant (Col 29, lines 52-55), as well as actuation electrodes, which may have hydrophilic surfaces thereon (Col. 29, lines 63-66).  And, Bartsch teaches the contact angle between the droplet and the surface of the substrate occurs when a voltage is applied to the electrodes (Col. 2, lines 10-15).  However, Bartsch does not teach or suggest the contact angle .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 28 October 2021, regarding instant claims 19, 21, 23, and 24, have been fully considered but they are not persuasive. The proffered arguments do not directly address the rejection of the limitations to instant claim 19, drawn to an apparatus.  The bulk of the arguments are directed to difference between the functionality of the instant application in contrast to the operation of the invention disclosed by the Winger prior art reference, e.g., “further facilitating” versus actuating.  There is no pointing to any structural differences between the claimed apparatus of instant claim 19 and the device taught by the Winger reference.  Therefore, the arguments to the patentability of instant independent claim 19 are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795  
16 November 2021